Exhibit 10.2

EMERALD ADVANCE

RECEIVABLES PARTICIPATION AGREEMENT

By and Among

EMERALD FINANCIAL SERVICES, LLC

BofI FEDERAL BANK

HRB PARTICIPANT I, LLC

And

H&R BLOCK, INC.

 

 

Dated as of

August 31, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

Definitions

     2   

2.

 

Purchase Date; Participation; Settlement Report; Fair Value

     8   

3.

 

Conditions Precedent to Purchase and Sale of Participation

     10   

4.

 

Participant’s Obligations

     10   

5.

 

Payments on Account

     11   

6.

 

Control of Collateral

     12   

7.

 

Standard of Care

     12   

8.

 

Costs and Expenses

     13   

9.

 

Representations

     13   

10.

 

Notices

     15   

11.

 

Payment Instructions

     18   

12.

 

Interest on Overdue Payments

     18   

13.

 

Transfers of Participations; Permitted Assignments

     18   

14.

 

Charged-Off Accounts

     19   

15.

 

Indemnification

     19   

16.

 

Force Majeure

     22   

17.

 

Binding Agreement

     22   

18.

 

Amendments; Entire Agreement

     22   

19.

 

Confidentiality; Records

     23   

20.

 

Governing Law

     24   

21.

 

Consent to Jurisdiction

     24   

22.

 

Waiver of Jury Trial

     24   

23.

 

Further Assurances

     25   

24.

 

Termination

     25   

25.

 

No Relationship

     25   

26.

 

Counterpart Execution

     25   

27.

 

Severability

     25   

28.

 

Underwriting Standards

     25   

29.

 

Clarification of Intent

     25   

30.

 

Guarantee

     26   

 

EXHIBIT A   CALCULATION OF PURCHASE PRICE OF PARTICIPATION INTEREST EXHIBIT B  
SETTLEMENT REPORT EXHIBIT C   CALCULATION OF DISTRIBUTION OF CASH FLOW FROM
RECEIVABLES

 

-i-



--------------------------------------------------------------------------------

EMERALD ADVANCE RECEIVABLES PARTICIPATION AGREEMENT

THIS EMERALD ADVANCE RECEIVABLES PARTICIPATION AGREEMENT (this “Agreement”),
dated as of August 31, 2015, is made by and among EMERALD FINANCIAL SERVICES,
LLC, a limited liability company organized under the laws of Delaware (together
with its successors and assigns, “Servicer”), BofI FEDERAL BANK, a federal
savings bank (together with its successors and permitted assigns, “BofI”), HRB
PARTICIPANT I, LLC, a Delaware limited liability company (together with its
successors and permitted assigns, “Participant”) and H&R BLOCK, INC., a Missouri
corporation (together with its successors and permitted assigns, “Guarantor”).
Servicer, BofI and Participant are at times hereinafter referred to as the
“Parties” and each individually as a “Party.”

RECITALS:

A. HRB Tax Group, Inc., a Missouri corporation (“HRB Tax Group”), and certain of
its subsidiaries are in the business of providing (or making available through
franchisees) tax preparation and related products and services primarily to
consumer customers (“Company Customers”) throughout the Program Territory.

B. HRB Tax Group, the Servicer and the Participant are indirect subsidiaries of
the Guarantor (the Guarantor, together with all its subsidiaries, the
“Company”).

C. Contemporaneously with the execution and delivery of this Agreement, Servicer
and BofI have entered into that certain Program Management Agreement, dated as
of the date hereof (the “PMA”), under which Servicer will facilitate and service
BofI’s offering and administration of certain financial products as described in
the PMA.

D. BofI will advance funds to or on behalf of Accountholders (as defined below)
as part of the Emerald Advance as contemplated under the PMA, and thereby
originate Receivables (as defined below).

E. BofI desires to sell and transfer to Participant from time to time, and
Participant desires to purchase and accept from BofI from time to time, a
Participation (as defined below) in all Receivables from time to time
outstanding, on the terms and conditions hereof.

F. The Parties desire for Servicer to administer and service the Accounts (as
defined below) and the Receivables pursuant to the PMA, and in accordance with
the terms of this Agreement.

G. The Parties desire for Guarantor to guarantee all obligations, including the
payment and performance of the obligations, of Participant under this Agreement,
and Guarantor will derive good and sufficient consideration in the form of
indirect and actual benefits from the transactions contemplated hereunder and is
willing to guarantee the payment and performance of all of Participant’s
obligations hereunder.

 

1



--------------------------------------------------------------------------------

AGREEMENT

ACCORDINGLY, in consideration of the mutual covenants and agreements of the
Parties herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1. Definitions.

(a) Capitalized terms use in this Agreement shall have the meaning set forth
below:

“Account” means an H&R Block Emerald Advance account established by BofI under
the Emerald Advance program pursuant to Account Documentation, excluding,
however, any legacy Emerald Advance account that was previously participated
under the Legacy Participation Agreement.

“Account Documentation” means, with respect to any Account or Accounts, the
applications, Accountholder agreements, instruments, disclosures, privacy
notices, change of terms notices, including any and all amendments or
modifications thereto, however stored or kept, and any other written information
relating to such Account’s terms and conditions.

“Accountholder” means any Person who holds or has held an Account as a customer
of BofI.

“Accrued Pre-Purchase Date Interest” means, with respect to any Advances to be
participated on a Purchase Date, all Interest that has accrued but has not been
paid with respect to such Advances for the period until (but excluding) such
Purchase Date.

“Act” has the meaning set forth in Section 9(d).

“Administration Fee” means, a fee payable to BofI by Participant on each
Purchase Date with respect to any Participation sold on such Purchase Date, in
an amount equal to the product of (i) the Administration Fee Rate times (ii) the
sum of (x) the Outstanding Advance Participation Amount and (y) the Outstanding
Fee Participation Amount.

“Administration Fee Rate” means 0.40% (40 basis points).

“Advances” means, with respect to an Account, the principal amount of any funds
advanced by BofI to or on behalf of the Accountholder under such Account, from
time to time, to the extent not repaid.

“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, (a) owns or controls another Person, (b) is owned or controlled
by another Person, or (c) is under common control or ownership with another
Person, and “ownership” means the direct or indirect beneficial ownership of
more than 30% of the equity securities of a Person, or, in the case of a Person
that is not a corporation, more than 30% of the voting and/or equity interest of
such Person.

“Agreement” means this Emerald Advance Receivables Participation Agreement.

 

2



--------------------------------------------------------------------------------

“Applicable Law” means any and all laws, treaties, rules, regulations,
regulatory guidance and determinations of a Regulatory Authority, mandatory
written direction from a Regulatory Authority, and orders opinions and
interpretations of any Regulatory Authority, including under the Bank Secrecy
Act, laws relating to anti-money laundering, identity theft, fraud schemes, and
predatory, unfair or deceptive acts, any and all sanctions or regulations
enforced by OFAC, and statutes or regulations of any state relating to gift
cards, money transmission or unclaimed property, that are applicable to the
Program, or otherwise applicable to any of the Parties.

“Assumed Obligations” means, with respect to an Account and any related
Receivables, all obligations of BofI with respect to or in connection with such
Account and Receivables, including any obligation or liability owed to the
related Accountholder in connection therewith.

“BofI” has the meaning set forth in the preamble.

“BofI Indemnified Party” has the meaning set forth in Section 15(a).

“BofI Percentage Interest” with respect to Accounts and Receivables participated
under this Agreement, means 10%.

“Business Day” means any day, except Saturday, Sunday or federal legal holiday.

“Charged-Off Accounts” means any and all Accounts with respect to which
Receivables have been charged off by BofI in accordance with its policies and
procedures regarding charge-offs, as such policies and procedures may be
established or amended, and are in effect from time to time.

“Claim” means any claim, demand, suit, legal action, regulatory action,
administrative action, arbitration or proceeding, including those brought in
connection with allegations of misrepresentations, breach of warranty, breach of
contract, violation of Applicable Law, unfair or deceptive acts or practices, or
otherwise seeking to recover Indemnified Losses.

“Collateral” means any property, whether real or personal, tangible or
intangible, of whatever kind and wherever located, whether now owned or
hereafter acquired or created, in or over which an any mortgage, pledge, lien,
security interest, charge, hypothecation, security agreement, security
arrangement or encumbrance has been, or is purported to have been, granted to
(or otherwise created for) or for the benefit of BofI under any Account
Documentation.

“Company” has the meaning set forth in the recitals.

“Company Customers” has the meaning set forth in the recitals.

“Confidential Information” means (i) information that is provided by or on
behalf of a Party to another Party, its Affiliates or to a Service Provider, in
connection with the Program, or (ii) information about a Party, its Affiliates,
or their respective businesses or employees, that is otherwise obtained by
another Party in connection with the Program, in each case including:
(A) information concerning Program marketing plans, marketing philosophies,
objectives and financial results; (B) information regarding business systems,
methods, processes, financing data, programs and products; (C) information
unrelated to the Program obtained by another Party in

 

3



--------------------------------------------------------------------------------

connection with this Agreement, including by accessing or being present at the
business location of another Party; (D) proprietary technical information,
including source and object codes; (E) competitive advantages and disadvantages,
technological development, sales volumes, merchandise mix, business
relationships and methods of transacting business, product design, product
features and functionalities, operational and data processing capabilities, and
systems software and hardware and the documentation thereof; (F) other
information regarding the business or affairs of a Party or its Affiliates or
the transactions contemplated by this Agreement that such other Party or its
Affiliates reasonably considers confidential or proprietary; and (G) any copies,
excerpts, summaries, analyses or notes of the foregoing. Subject to any
disclosure required by Applicable Law, the Parties agree that the terms of this
Agreement and the PMA shall be Confidential Information of the Parties.

“Disclosing Party” has the meaning set forth in Section 19(b).

“Distribution” means any collection or other recovery, whether by setoff or
otherwise, of cash (including Interest and Fees) or other property (including
Collateral) or proceeds under or in respect of any Account or Participated
Receivable.

“Distributions Account” has the meaning set forth in Section 5(a).

“Emerald Advance” means an open-end line of credit offered by BofI under the
Program whereby Company Customers may obtain credit, as further described in the
Emerald Advance Product Schedule to the PMA.

“Emerald Advance Product Schedule” means Schedule C attached to the PMA.

“Federal Funds Target Rate” means, for any date that is a Business Day, the
weighted average (rounded upward, if necessary, to the next 1/100 of 1%) of the
rates set by the Federal Reserve Bank of New York on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day in The Wall
Street Journal (Eastern Edition), or, if such rate is not so published for such
Business Day, the average (rounded upward, if necessary, to the next 1/100 of
1%) of the quotations for such day for such transactions received by the Parties
from three federal funds brokers of recognized standing selected by the Parties.
For a day that is not a Business Day, the Federal Funds Target Rate shall be the
rate applicable to federal funds transactions on the immediately preceding
Business Day for which such rate is reported.

“Fees” means, with respect to an Account, the annual fee and any other fees
(including any late payment fee and other similar fees) payable by the
Accountholder under the applicable Account Documentation.

“Guarantee” has the meaning set forth in Section 30(a).

“Guaranteed Obligations” has the meaning set forth in Section 30(a).

“Guarantor” has the meaning set forth in the preamble.

“Indemnified Party” has the meaning set forth in Section 15(c).

 

4



--------------------------------------------------------------------------------

“Indemnified Losses” means any and all losses, liabilities, costs and expenses
of any kind, nature or description imposed or incurred in connection with this
Agreement (including reasonable attorneys’ fees and expenses, reasonable
out-of-pocket costs, interest and penalties), settlements, equitable relief,
judgments, damages (including liquidated damages), claims (including counter and
cross-claims, and allegations whether or not proven) demands, offsets, defenses,
actions, investigations or proceedings by whomsoever asserted (including
Regulatory Authorities).

“Indemnifying Party” has the meaning set forth in Section 15(c).

“Information” has the meaning set forth in Section 9(a)(iv).

“Initial Purchase Date” means the date that is the earlier of November 24, 2015
and one Business Day following the launch of the Promotional Period.

“Interest” means, with respect to an Account, all finance charges (excluding
Fees) that are paid or payable by the Accountholder of such Account (including
under the applicable Account Documentation).

“Legacy Participation Agreement” means the Amended and Restated Legacy Emerald
Advance Participation Agreement, dated August 31, 2015, by and among Servicer,
BofI, Guarantor and HRB Products LLC.

“Loan Participation Cash Flow” means, with respect to any calendar month and all
Accounts and Participated Receivables under this Agreement, an amount, but not
less than zero, equal to the aggregate amount of Distributions received by BofI
during such month.

“Loan Participation Fair Value Percentage” means 100%.

“Monthly Statement” has the meaning set forth in Section 5(a).

“Outstanding Advance Participation Amount” means, with a respect to an Account
subject to a Participation to be sold on a Purchase Date, the product of the
(i) the sum of the aggregate amount of all outstanding Advances relating to such
Account for which a Participation has not previously been sold to Participant,
plus all applicable Accrued Pre-Purchase Date Interest relating to such Account,
times (ii) the Participant Percentage Interest.

“Outstanding Fee Participation Amount” means the product of (i) the Fees with
respect to Accounts for which a Participation has been sold by BofI to
Participant pursuant to Section 2 and (ii) Participant Percentage Interest.

“Participant” has the meaning set forth in the preamble.

“Participant Indemnified Party” has the meaning set forth in Section 15(b).

“Participant Percentage Interest” with respect to Accounts and Receivables
participated under this Agreement, means 90%.

 

5



--------------------------------------------------------------------------------

“Participated Receivables” means the interest of the Participant in Receivables
that have been participated pursuant to this Agreement.

“Participation” has the meaning set forth in Section 2(b).

“Participation Payment” has the meaning set forth in Section 2(a).

“Person” means and includes any individual, partnership, joint venture,
corporation, company, bank, trust, unincorporated organization, government or
any department, agency or instrumentality thereof.

“Potential Transferee” has the meaning set forth in Section 19(d).

“Prior Payment” has the meaning set forth in Section 5(c).

“Proceeds Subject to Return” has the meaning set forth in Section 5(c).

“Program” has the meaning set forth in the PMA.

“Program Management Agreement” or “PMA” has the meaning set forth in the
recitals.

“Program Year” has the meaning ascribed thereto in the PMA.

“Promotional Period” means, for each Program Year, the period beginning early
November and ending at the end of January.

“Purchase Agreement” means the Amended and Restated Purchase and Assumption
Agreement, dated August 5, 2015, by and among BofI, H&R Block Bank and Block
Financial LLC.

“Purchase Date” means (i) the Initial Purchase Date, (ii) each Business Day
(subsequent to the Initial Purchase Date) during the Promotional Period of each
Program Year, (iii) the last Business Day of any month that is not a month in
the Promotional Period of each Program Year; and (iv) any other Business Day
during the term of this Agreement for which Participant delivers to BofI (in
response to a Purchase Price Notice delivered by BofI to Participant) a notice
indicating that Participant desires to acquire a Participation or Participations
on such Business Day, as long as Participant delivers such notice at least one
Business Day prior to the Business Day on which Participant wishes to acquire a
Participation or Participations, as applicable.

“Purchase Price” means, with respect to a Participation sold on a Purchase Date,
the product of (i) the Outstanding Advance Participation Amount, times (ii) the
Loan Participation Fair Value Percentage.

“Purchase Price Notice” has the meaning set forth in Section 2(a).

“Receivable” means all past, present and future obligations of an Accountholder
to pay money to BofI under the Account Documentation, including obligations for
(i) repayment of Advances and (ii) payment of Interest and Fees. The Receivable
balance recorded on the general ledger identifies the component Advances and
Fees so as to distinguish between the two in the calculation of Purchase Price.

 

6



--------------------------------------------------------------------------------

“Receiving Party” has the meaning set forth in Section 19(b).

“Regulatory Authority” means any federal, state or local, domestic, foreign or
supranational governmental, regulatory or self-regulatory authority, agency,
court, tribunal, commission or other governmental, regulatory or self-regulatory
entity with jurisdiction over a Party.

“Regulatory Request” has the meaning set forth in Section 19(b).

“Retained Receivable” means all of BofI’s right, title and interest in and to
any (i) Receivable to the extent not yet Participated hereunder and (ii) any
Participated Receivable solely to the extent of the BofI Percentage Interest in
such Participated Receivable.

“Return Notice” has the meaning set forth in Section 5(c).

“Service Provider” means, with respect to a Party, a third-party service
provider (including an Affiliate) (other than, in the case of BofI, the
Servicer) used by such Party in connection with the performance of its
obligations hereunder or with respect to Emerald Advance.

“Servicer” has the meaning set forth in the preamble.

“Servicing Fees” means all of the fees payable by BofI to Servicer for servicing
the Accounts, as set forth in the Emerald Advance Product Schedule attached to
the PMA.

“Settlement Report” has the meaning set forth in Section 2(e).

“Transfer” and “Transferred” have the meaning set forth in Section 13(a).

“Underwriting Standards” means the standards established by BofI from time to
time for entry into Account Documentation and the advance of funds by BofI to
Accountholders, as they may be determined and modified from time to time in
accordance with Section 28.

(b) Rules of Interpretation. Unless otherwise expressly provided in this
Agreement or the context otherwise requires, the following rules apply hereto:

(i) the singular includes the plural and the plural includes the singular;

(ii) all references to the masculine gender include the feminine gender (and
vice versa);

(iii) “include,” “includes” and “including” are not limiting and are deemed to
be followed by the words “without limitation”;

 

7



--------------------------------------------------------------------------------

(iv) references to a particular agreement, instrument or document also refer to
and include all renewals, extensions, modifications, amendments and restatements
of such agreement, instrument or document;

(v) a reference in this Agreement to an Article, Section, Schedule or Exhibit is
to the Article, Section, Schedule or Exhibit of or to this Agreement;

(vi) a reference to an Article or Section in this Agreement refers to all
sub-parts or sub-components of any such article or section;

(vii) words such as “hereunder,” “hereto,” “hereof,” and “herein,” and other
words of like import refer to the whole of this Agreement and not to any
particular section, subsection or clause hereof;

(viii) a reference in this Agreement to a “party” or “parties” includes any
Person;

(ix) the headings and subheadings of the sections of this Agreement are inserted
for convenience of reference only and do not control or affect the meaning or
construction of any of the agreements, terms, covenants and conditions of this
Agreement in any manner;

(x) a reference to “unreasonably withheld” means “unreasonably withheld, delayed
or conditioned;”

(xi) any approval, consent or notice required hereunder means “written
approval,” “written consent” or “written notice,” as applicable; and

(xii) any reference made in this Agreement to Applicable Law means such
Applicable Law as may be amended from time to time, and any successor Applicable
Law relating to the same subject.

2. Purchase Date; Participation; Settlement Report; Fair Value.

(a) On each Purchase Date, BofI, or Servicer acting on behalf of BofI, shall
provide Participant with a notice listing: (i) the Purchase Price for the
aggregate Outstanding Advance Participation Amount available to be sold on such
Purchase Date; (ii) the sum of (A) the aggregate Purchase Price for all
Participations sold on such Purchase Date plus (B) the applicable Administration
Fee (such sum, the “Participation Payment”); (iii) the related Accounts
(identified by the identifying number assigned to such Account); (iv) the
outstanding amount of each Advance to be Participated on such Purchase Date;
(v) the amount of Accrued Pre-Purchase Date Interest related to each Advance to
be Participated on such Purchase; and (vi) the outstanding amount of each Fee to
be Participated on such Purchase Date (the “Purchase Price Notice”). Each
Purchase Price Notice shall be delivered by electronic mail or facsimile in
accordance with Section 10 by no later than 10:00 a.m. (Central Time). For the
avoidance of doubt, an example of the calculation of the Participation Payment
is set forth on Exhibit A. Each Purchase Price Notice shall be deemed to have
been accepted by, and shall become finally binding upon, Participant (i) absent
demonstrable error attributable solely to BofI and not Servicer or Participant,
and (ii) in any event, by 2:00 p.m. (Central Time) on the date of BofI’s (or
Servicer’s) delivery of such

 

8



--------------------------------------------------------------------------------

Purchase Price Notice, unless Participant furnishes BofI with a written notice
objecting to any of the information contained therein by no later than 2:00 p.m.
(Central Time) on such date. No such objection to, or error in such Purchase
Price Notice, shall excuse or release Participant of its obligations to Purchase
Participations hereunder, but rather, if timely raised, may only result in a
pricing adjustment to correct the error.

(b) On each Purchase Date and subject to (i) payment of the aggregate
Participation Payment by Participant in accordance with Section 2(c); and
(ii) (A) solely with respect to the Initial Purchase Date, the satisfaction or
waiver of the conditions in Section 3(c), and (B) solely with respect to any
Purchase Date other than the Initial Purchase Date, the satisfaction or waiver
of the conditions in Section 3(d), Participant shall irrevocably purchase and
accept, and BofI shall irrevocably sell, transfer and convey to Participant, an
undivided participation interest equal to the Participant Percentage Interest in
and to all Outstanding Advance Participation Amounts and Outstanding Fee
Participation Amounts originated since (x) the date hereof, if such Purchase
Date is the Initial Purchase Date, or (y) the immediately preceding Purchase
Date, if such Purchase Date is a subsequent Purchase Date, as applicable (each
such undivided participation interest, a “Participation”). Without limiting the
foregoing, the Participations sold on any Purchase Date shall be the
Participations identified on the Purchase Price Notice delivered with respect to
such Purchase Date. Participations shall have the characteristics set forth in
FASB Accounting Standards Codification (ASC) 860-10-40-6A (formerly FAS No. 166
paragraphs 8B(a) through (d)).

(c) On each Purchase Date and subject to (x) solely with respect to the Initial
Purchase Date, the satisfaction or waiver of the conditions set forth in
Section 3(a), and (y) solely with respect to any Purchase Date other than the
Initial Purchase Date, the satisfaction or waiver of the conditions set forth in
Section 3(b), Participant shall with respect to each Participation to be
acquired by Participant on such Purchase Date (i) pay BofI by wire transfer of
immediately available funds in accordance with Section 11 hereof without setoff,
counterclaim or deduction of any kind, an amount equal to the Participation
Payment, which wire transfer of funds shall be initiated by Participant not
later than 3:00 p.m. (Central Time) on such Purchase Date, and (ii) in
consideration for the payment of such Participation Payment, irrevocably
purchase from BofI the Participation and irrevocably assume the Assumed
Obligations with respect thereto.

(d) The Parties acknowledge and agree that, upon payment of the applicable
Participation Payment to BofI and satisfaction of the conditions precedent
referenced in Sections 2(b) and 2(c), BofI irrevocably sells, transfers and
conveys to Participant, and Participant irrevocably acquires and accepts from
BofI, a Participation (and the related Assumed Obligations) effective as of the
time at which the applicable Participation Payment is received by BofI. As of
such effective time, all risk of loss with respect to the applicable
Participated Receivables is irrevocably transferred and conveyed to, and
accepted and assumed by, Participant.

(e) Servicer shall deliver to Participant and BofI a report (the “Settlement
Report”) by electronic mail or facsimile in accordance with Section 10 not later
than 3:00 p.m. (Central Time) on each Purchase Date containing the information
called for in Exhibit B, including the Participation Payments to be made on the
relevant Purchase Date. Servicer represents and warrants to Participant and BofI
that the information contained in such Settlement Report shall be complete and
correct in all material respects as of the applicable Purchase Date. Upon
delivery,

 

9



--------------------------------------------------------------------------------

each Settlement Report shall be deemed to have been accepted by, and shall
become finally binding upon, Participant (i) absent demonstrable error, and
(ii) in any event, by 10:00 a.m. (Central Time) on the first Business Day after
the date of BofI’s (or Servicer’s) delivery of such Settlement Report, unless
Participant furnishes BofI with a written notice objecting to any of the
information contained therein. No such objection to, or error in, such
Settlement Report shall excuse or release Participant from its obligations
hereunder to purchase Participations.

(f) The applicable Settlement Reports and Purchase Price Notices, together with
this Agreement, shall be complete evidence of the purchase and sale of the
Participations.

(g) Prior to the commencement of each Program Year, BofI and Participant shall
negotiate in good faith to mutually confirm that the Purchase Price of
Participations sold during such forthcoming Program Year will be equal to the
fair value of such Participations.

(h) Nothing in this Agreement shall require BofI to establish any Account, make
any Advance or originate any Receivable.

3. Conditions Precedent to Purchase and Sale of Participation.

(a) Solely with respect to the Participations to be acquired on the Initial
Purchase Date, Participant’s obligation to pay the Participation Payment in
respect of such Participations to BofI and to acquire such Participations (and
assume the related Assumed Obligations) on the Initial Purchase Date shall be
subject to the conditions that: (i) Servicer has provided the applicable
Purchase Price Notice to Participant in accordance with Section 2(a); and
(ii) the PMA has been executed and delivered and is in full force and effect
with respect to Emerald Advance product.

(b) With respect to any Participation to be acquired on a Purchase Date other
than the Initial Purchase Date, Participant’s obligation to pay the
Participation Payment in respect of such Participation to BofI and to acquire
such Participation (and assume the related Assumed Obligations) on such Purchase
Date shall be subject to the conditions that: (i) Servicer has provided the
applicable Purchase Price Notice to Participant in accordance with Section 2(a);
and (ii) the PMA remains in full force and effect with respect to Emerald
Advance product.

(c) Solely with respect to the Participations to be sold, transferred and
conveyed on the Initial Purchase Date, BofI’s obligations to sell, transfer and
convey such Participations on the Initial Purchase Date shall be subject to the
conditions that the PMA is in full force and effect with respect to Emerald
Advance.

(d) With respect to any Participation to be sold, transferred and conveyed on a
Purchase Date other than on the Initial Purchase Date, BofI’s obligation to
sell, transfer and convey such Participation on such Purchase Date shall be
subject to the conditions that the PMA remains in full force and effect with
respect to Emerald Advance.

4. Participant’s Obligations.

From and after the applicable Purchase Date, Participant shall accept, assume,
perform, and be obligated to pay to BofI, without setoff, counterclaim or
deduction of any kind, any amounts required to be paid by BofI in respect of the
Assumed Obligations. BofI shall remain the owner of the Retained Receivables.

 

10



--------------------------------------------------------------------------------

5. Payments on Account.

(a) BofI shall establish a segregated deposit account in the name of “Emerald
Financial Services, LLC, as Servicer” (the “Distributions Account”) into which
it will credit, on a daily basis, all funds received on the Accounts, including
all Loan Participation Cash Flows. Servicer shall have the right to make
deposits to and withdrawals from the Distribution Account, for the benefit of
BofI and Participant, and manage all Advances and Distributions consistent with
the terms of this Agreement. BofI shall charge no fees on the Distributions
Account. BofI hereby waives all set off rights with respect to the Distributions
Account. Servicer, on behalf of the BofI, shall account for and distribute all
Distributions on each Business Day during the Promotional Period, and on a
monthly basis during any month that is not during the Promotional Period, as
follows:

(i) On each Business Day during the Promotional Period, Servicer, on behalf of
BofI, shall prepare and send to BofI and Participant a statement showing (i) the
Loan Participation Cash Flow received on (or as of) the previous Business Day
and (ii) the service fees accrued with respect to the previous Business Day. On
each Business Day during the Promotional Period, BofI shall cause the Servicer
to distribute to Participant an amount equal to the product of (x) the Loan
Participation Cash Flow for the previous Business Day, times (y) the Participant
Percentage Interest; and

(ii) With respect to each month that is not in the Promotional Period, within
ten (10) Business Days following the completion of such month, Servicer, on
behalf of BofI, shall prepare and send to BofI and Participant a statement (the
“Monthly Statement”) showing (i) the Loan Participation Cash Flow received
during such month and (ii) the service fees accrued with respect to such month.
Within one Business Day of providing the Monthly Statement to Participant, BofI
shall cause the Servicer to distribute to Participant an amount equal to the
product of (x) the Loan Participation Cash Flow for such month, times (y) the
Participant Percentage Interest.

For the avoidance of doubt, an example of the calculation of the payments to the
Participant described in the previous sentence is set forth on Exhibit C.

(b) BofI, or Servicer acting on behalf of the BofI, shall hold all property to
be distributed to Participant under Section 5(a) for benefit of Participant in a
non-fiduciary capacity, and shall pay or deliver any amounts to be paid to
Participant (according to the Participant Percentage Interest), without setoff,
counterclaim or deduction of any kind except as required by Applicable Law or
expressly provided hereunder. BofI shall have no legal, equitable or beneficial
interest in such property.

(c) If BofI distributes any property to Participant pursuant to Section 5(a) (a
“Prior Payment”) and BofI is required to return to any Person all or any portion
of any property in respect of which such Prior Payment was made (the “Proceeds
Subject to Return”), Participant shall, upon the written request (each such
notice, a “Return Notice”) of BofI, or Servicer acting on behalf of BofI,
promptly return to BofI such Proceeds Subject to Return. Each Return Notice
shall be

 

11



--------------------------------------------------------------------------------

deemed to have been accepted by, and shall become finally binding upon,
Participant (i) absent demonstrable error, and (ii) in any event, within 10 days
of BofI’s (or Servicer’s) delivery of such Return Notice, unless Participant
furnishes BofI with a written notice objecting to any of the information
contained therein within such 10-day period.

6. Control of Collateral.

(a) BofI and Participant acknowledge that BofI is the depository institution
with respect to Accounts and deposits serving as Collateral. Should any
Accountholder default occur, unless otherwise required by Applicable Law or the
Account Documentation, BofI will take instruction only from Servicer, and not
from the Accountholder, concerning withdrawals from such Accountholder’s
Account.

(b) BofI hereby subordinates any security interest and right of set off that it
may have in the Accounts and Participated Receivables, except to the interests
of itself and Participant under this Agreement.

7. Standard of Care.

(a) Each of BofI and Servicer shall act in good faith and exercise the same care
as it would exercise if it was the sole beneficial owner of the Accounts and
Participated Receivables.

(b) Servicer, Participant and Guarantor acknowledge that the Participations are
sold to Participant without recourse, and Participant expressly assumes all risk
of loss in connection with such Participations, as if Participant had made loans
in amounts equal to the Participant Percentage Interest in the Participated
Receivables directly to the Accountholders. Without limiting the foregoing and
notwithstanding any provision hereunder, BofI makes no representation or
warranty as to, and shall not be responsible for: the enforceability,
genuineness or collectability of any Account Documentation; any failure by any
Accountholder or other obligor to perform its obligations thereunder; the
collectability of any Receivable (including any Advance, Interest or Fees); any
Accountholder’s or other obligor’s use of the proceeds therefrom; or the
preservation of any Collateral or the loss, depreciation or release thereof;
provided, however, that nothing contained in this Section 7(b) shall relieve
BofI of its obligation to comply with the express terms and conditions of this
Agreement or the PMA, or from any liability for any breach of its express
representations, warranties, covenants or agreements contained herein, or from
any liability arising out of its grossly negligent, willful or fraudulent acts
or omissions as provided in Section 15. Servicer, Participant and Guarantor
further acknowledge that subject to BofI’s oversight and control, Servicer shall
have operational responsibility for all aspects of servicing and collecting the
Accounts, the Receivables and the transactions contemplated by this Agreement.

(c) BofI shall not be, or be deemed to be, a trustee, agent or fiduciary for
Participant in connection with any extension of credit pursuant to any Account
Documentation. Subject to the PMA, BofI or any of its Affiliates, may accept
deposits from, make loans or otherwise extend credit to and generally engage in
any kind of banking or other business with any Person that is an Accountholder,
and receive payments on such extensions of credit and otherwise act with respect
thereto freely and without accountability to Participant or any other
Participant Indemnified Party, in the same manner as if the Participations did
not exist (and, in each case, without any additional notice to Participant).

 

12



--------------------------------------------------------------------------------

(d) Except as permitted under the PMA or as required by Applicable Law, BofI and
Servicer shall not cause or permit (i) the amendment or modification of any
Account Documentation or (ii) the waiver of any right thereunder, in each case,
relating to any Participated Receivable, without the prior written consent of
Participant, which consent shall not be unreasonably withheld.

8. Costs and Expenses.

(a) Each of BofI, Participant and Guarantor shall pay all of its own
out-of-pocket fees and expenses, including attorneys’ fees, incurred in
connection with the preparation, negotiation and consummation of this Agreement
and, except as otherwise provided for by this Agreement, the transactions
contemplated hereby.

(b) BofI shall pay to Servicer the Servicing Fees in such amounts and at such
times as set forth in the Emerald Advance Product Schedule attached to the PMA.
No Servicing Fees are payable by Participant under this Agreement.

(c) Servicer shall be responsible for payment of all fees payable to its Service
Providers.

9. Representations.

(a) Each of BofI, Participant and Servicer (and Guarantor, solely with respect
to Sections 9(a)(i) through (iii)) represents, warrants, acknowledges and agrees
to and with the others, as of the date hereof, and as of each Purchase Date,
that:

(i) It is duly organized and validly existing under the laws of its jurisdiction
of organization or incorporation, has the banking, corporate or company power
and authority, and has taken all action necessary, to execute, deliver and
perform this Agreement and all documents required to be executed and delivered
by it in connection herewith, to fulfill its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.

(ii) The making and performance by it of this Agreement and all documents
required to be executed and delivered by it in connection herewith, and
fulfillment of its obligations hereunder and thereunder, do not violate any
Applicable Law or any writ, order, judgment, injunction, decree or determination
applicable to it, or constitute a breach or default of any material agreement to
which it is a party or by which it is bound, or contravene any provision of any
document under which it was organized, and all authorizations, consents, orders,
approvals, registrations or declarations required to be obtained from any
Regulatory Authority in connection with the making and performance by it of this
Agreement and all documents required to be executed and delivered by it in
connection herewith, and fulfillment of its obligations hereunder and
thereunder, have been obtained.

 

13



--------------------------------------------------------------------------------

(iii) This Agreement and all documents required to be executed hereunder on or
before the date hereof or such Purchase Date, as applicable, have been duly and
validly authorized, executed and delivered by it and constitute its legal, valid
and binding obligations, enforceable (subject to any bankruptcy, insolvency,
reorganization, restructuring, moratorium or similar laws affecting creditors’
rights generally and to a court’s discretion in relation to equitable remedies)
against it in accordance with the respective terms hereof and thereof.

(iv) Another Party or such other Party’s Affiliates may be in possession of
information concerning one or more Accounts or Accountholders (the
“Information”) which may not be known to it, and the other Party shall have no
liability whatsoever to it based on such other Party’s or any of such other
Party’s Affiliate’s knowledge, use, possession or nondisclosure of the
Information, and it waives and releases any claims that it might have against
the other Party and such other Party’s Affiliates with respect to the
nondisclosure of the Information in connection with the purchase and sale of
Participations hereunder and the transactions described herein; provided,
however, that the foregoing shall not in any way impair or limit the express
representations and warranties (if any) made by the other Party or such other
Party’s Affiliates hereunder or under the PMA or the obligations (if any) of the
other Party or such other Party’s Affiliates hereunder or thereunder.

(v) It (i) is a sophisticated Person with respect to the purchase or sale of the
Participations (as applicable) and the retention of the Retained Receivables or
assumption of the Assumed Obligations (as applicable), (ii) has adequate
information concerning the financial condition of the Accountholders to make an
informed decision regarding the purchase or sale of the Participations (as
applicable) and the retention of the Retained Receivables or the assumption of
the Assumed Obligations (as applicable) and (iii) has independently and without
reliance upon the other Party or such other Party’s Affiliates, and based on
such information as it has deemed appropriate, made its own analysis and
decision to enter into this Agreement, except that it has relied upon the
express representations, warranties, covenants and indemnities of the other
Parties set forth in this Agreement and the PMA.

(vi) No Party or Affiliate of such Party has given to any other Party any
investment, tax or accounting advice or opinion on whether the purchase or sale
of any Participation or the retention of the Retained Receivables or assumption
of the Assumed Obligations (as applicable) is prudent.

(b) BofI further represents, warrants and acknowledges and agrees to and with
Participant as of each Purchase Date that immediately prior to the sale of
Participations to be sold on such Purchase Date, BofI is the legal and
beneficial owner of and has good title to the Accounts and Receivables, free and
clear of any mortgage, pledge, lien, security interest, charge, hypothecation,
security agreement, security arrangement or encumbrance or other adverse claim
against title of any kind; any purchase, option, call or put agreement or
arrangement(except this Agreement); any prior sale, transfer, assignment or
participation by BofI; or any agreement to create or effect any of the foregoing
(other than this Agreement).

 

14



--------------------------------------------------------------------------------

(c) Participant further represents, warrants, acknowledges and agrees to and
with BofI as of each Purchase Date, and as of each date on which any amount of
Loan Participation Cash Flow is to be paid or delivered to Participant, that
Participant is entitled to receive any payments and distributions to be made to
it hereunder without the withholding of any tax.

(d) Without characterizing any Participation as a “security” within the meaning
of Securities Act of 1933 (the “Act”) or any state “blue sky” law, Participant
represents to BofI that it is acquiring each Participation solely for its own
account for investment purposes only and with no present intention of selling or
distributing the same publicly or making any further distribution thereof in
violation of the Act; provided, however, the Participant may Transfer (as
defined below) any Participation if such Transfer is in accordance with the Act,
such laws and the provisions of this Agreement.

(e) Except as expressly provided in this Agreement, none of the Parties make any
representations or warranties, express or implied, with respect to the
transactions contemplated herein. BofI and Participant acknowledge that: (i) the
sale of any Participation pursuant to this Agreement (A) is irrevocable, (B) is
intended by BofI and Participant to be a true sale of BofI’s right, title and
interest in and to the Participated Receivables to the extent of such
Participation sold hereunder and shall be treated as such for accounting
purposes by BofI and Participant, (C) is not intended to be a lending
transaction or extension of credit from Participant to BofI and (D) is intended
to transfer and convey risk of loss to the extent of each Participation from
BofI to Participant (other than as expressly provided herein); (ii) the amount
of the Purchase Price for any Participation is equal to or greater than the fair
value of such Participation as of the applicable Purchase Date; and
(iii) neither BofI nor Participant shall have any recourse to one another (or in
BofI’s case, to Guarantor) with respect to this Agreement or any Participation
sold pursuant thereto, except as expressly provided herein. Without limiting the
foregoing, BofI shall have no liability for, and Participant will have no
recourse (credit or otherwise) to BofI with respect to, the performance of any
Participation except as expressly provided herein.

10. Notices.

All notices required or permitted under this Agreement must be given in writing,
reference this Agreement and will be deemed delivered and given (i) upon
personal delivery to the Guarantor or the party to be notified; (ii) on the date
sent by facsimile or email (with confirmation of transmission); (iii) on the
date received if sent by registered or certified U.S. mail, return receipt
requested, postage and charges prepaid; (iii) one Business Day after deposit
with a nationally-recognized commercial overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the following addresses (or at such other address as shall be specified by
like notice):

If to Participant, to:

 

HRB Participant I, LLC One H&R Block Way Kansas City, MO 64105 Attn: Gregory J.
Macfarlane Email: gregory.macfarlane@hrblock.com Telephone: 816-854-7565
Facsimile: 816-854-8500

 

15



--------------------------------------------------------------------------------

Attn: Walter Pirnot Email: wpirnot@hrblock.com Telephone: 816-854-5757
Facsimile: 816-802-1065 with copies to:

 

H&R Block, Inc.    Stinson Leonard Street LLP One H&R Block Way    Attn: Mike
Lochmann Kansas City, Missouri 64105    1201 Walnut Street, Suite 2900 Attn: Tom
Gerke, Chief Legal Officer    Kansas City, Missouri 64106 Email:
tom.gerke@hrblock.com    Email: mike.lochmann@stinsonleonard.com Telephone:
816-854-6060    Telephone: 816-691-3208 Facsimile: 816-854-8500    Facsimile:
816-412-1249

If to BofI, to:

 

BofI Federal Bank 4350 La Jolla Village Drive, Suite 140 San Diego, California
92122 Attn: Gregory Garrabrants Email: ggarrabrants@bofifederalbank.com
Telephone: 858-350-6203 Facsimile: 858-345-0460 With a copy to: BofI Federal
Bank 4350 La Jolla Village Drive, Suite 140 San Diego, California 92122 Attn:
Eshel Bar-Adon Email: EBar-Adon@bofifederalbank.com Telephone: 858-764-2905
Facsimile: 858-740-1675

 

16



--------------------------------------------------------------------------------

If to Servicer, to:

 

Emerald Financial Services, LLC One H&R Block Way Kansas City, Missouri 64105
Attn: Greg Quarles Email: greg.quarles@hrblock.com Telephone: 816-854-5709
Facsimile: 816-854-8052 Attn: Walter Pirnot Email: wpirnot@hrblock.com
Telephone: 816-854-5757 Facsimile: 816-802-1065 with copies to:

 

H&R Block, Inc.    Stinson Leonard Street LLP One H&R Block Way    Attn: Mike
Lochmann Kansas City, Missouri 64105    1201 Walnut Street, Suite 2900 Attn: Tom
Gerke, Chief Legal Officer    Kansas City, Missouri 64106 Email:
tom.gerke@hrblock.com    Email: mike.lochmann@stinsonleonard.com Telephone:
816-854-6060    Telephone: 816-691-3208 Facsimile: 816-854-8500    Facsimile:
816-412-1249

If to Guarantor, to:

 

H&R Block, Inc. One H&R Block Way Kansas City, Missouri 64105 Attn: Tom Gerke,
Chief Legal Officer Email: tom.gerke@hrblock.com Telephone: 816-854-6060
Facsimile: 816-854-8500 Attn: Walter Pirnot Email: wpirnot@hrblock.com
Telephone: 816-854-5757 Facsimile: 816-802-1065

 

17



--------------------------------------------------------------------------------

with a copy to:   H&R Block, Inc.   Stinson Leonard Street LLP One H&R Block Way
  Attn: Mike Lochmann Kansas City, Missouri 64105   1201 Walnut Street, Suite
2900 Attn: Tom Gerke, Chief Legal Officer   Kansas City, Missouri 64106 Email:
tom.gerke@hrblock.com   Email: mike.lochmann@stinsonleonard.com Telephone:
816-854-6060   Telephone: 816-691-3208 Facsimile: 816-854-8500   Facsimile:
816-412-1249

provided, however, that the providing of notice to counsel shall not, of itself,
be deemed the providing of notice to the Guarantor or a party hereto. Any notice
provided pursuant to this Section 10 shall be effective on the date of
completion of all delivery requirements.

11. Payment Instructions.

All payments from one Party to another in connection with this Agreement shall
be made in accordance with the payment instructions provided by the Parties in
writing from time to time.

12. Interest on Overdue Payments.

If any payment hereunder is not paid by any Party to another Party when due
hereunder, then interest shall accrue, and be payable immediately on demand, on
all such amounts at a per-annum rate equal to (a) the Federal Funds Target Rate
during the first five days following the date on which payment is due and
(b) the Federal Funds Target Rate plus 2% per annum during all times thereafter
until payment is made, in each case, accruing from and including the due date to
but excluding the date the payment is made; provided, however, that no such
interest shall accrue if any such payment is made to the Party to which it is
due within one (1) Business Day from the due date thereof.

13. Transfers of Participations; Permitted Assignments.

(a) Participant may sell, assign, pledge, subparticipate or otherwise transfer
(each, a “Transfer”) to any Person any Participation, or any part thereof or
interest therein; provided, however, that the transferring Participant provides
to BofI and Servicer a copy of the executed assignment agreement that identifies
the transferee participant, its address for notices, its bank account and wire
transfer information, its EIN and other relevant information reasonably
requested by BofI or Servicer, and the transferee Participant agrees to the
applicable terms of this Agreement (including the confidentiality provisions of
Section 19).

(b) Except as provided in Section 13(c), Participant may not assign or delegate
(x) its obligations hereunder (including its purchase obligations set forth in
Section 2 hereof) or (y) its rights to purchase Participations under Section 2
hereof, in either case, without prior written consent by BofI. In the event of
any such assignment made with the prior written consent of the BofI, the
obligations of the assignee Participant will not be Guaranteed Obligations
covered by the Guarantee in Section 30.

(c) Notwithstanding Section 13(b), Participant may assign or delegate (x) its
obligations hereunder (including its purchase obligation set forth in Section 2
hereof) or (y) its

 

18



--------------------------------------------------------------------------------

rights to purchase Participations under Section 2 hereof, in either case,
without the prior written consent of the BofI, if such assignment or delegation
is made to any direct or indirect subsidiary of the Guarantor.

(d) In the event of any assignment or delegation, Participant shall remain
directly liable to BofI under this Agreement until (1) the assigning or
delegating Participant provides to BofI and Servicer a copy of the executed
assignment agreement that identifies the assignee Participant, its address for
notices, its bank account and wire transfer information, its EIN and other
relevant information reasonably requested by BofI or Servicer, and the assignee
Participant agrees to the applicable terms of this Agreement (including the
confidentiality provision of Section 19, and (2) if required by this Section 13,
BofI consents to such assignment.

(e) BofI may Transfer to any Person a participation interest in any Retained
Receivable; provided, however, that BofI shall remain subject to its obligations
to Participant under this Agreement with respect to the Participations and the
Participated Receivables. Subject to the preceding sentence, BofI may not
Transfer to any Person any of its rights under this Agreement or any Account
Documentation or with respect to any Participated Accounts without the prior
written consent of Participant, which shall not be unreasonably withheld.

(f) BofI and Servicer agree to cooperate with and provide further assistance to
Participant with respect to any Transfer of a Participation that is permitted
under Section 13(a) of this Agreement. From time to time at the request of
Participant, BofI and Servicer, without further consideration, shall
(i) execute, acknowledge, and deliver, or cause to be executed, acknowledged and
delivered, all such instruments and take such actions as may be reasonably
necessary and appropriate, or reasonably requested by Participant, in order to
effect such permitted Transfer to the transferee participant equitable title to
the Transferred Participation, and put the transferee participant in possession
of the Transferred Participation, and (ii) use communally reasonable efforts to
otherwise assist Participant in the orderly Transfer of any such Participation.

14. Charged-Off Accounts.

BofI, Servicer, and Participant acknowledge and agree that: (a) Receivables
arising from Charged-Off Accounts may require a material period of time to
collect and/or be uncollectable; (b) BofI and Servicer shall continue to
administer the Charged-Off Accounts until the earliest of (1) the collection of
the Receivables relating to such Charged-Off Account, or (2) the fulfillment of
their obligations under the Account Documentation with respect to such
Charged-Off Account following the termination of this Agreement; and
(c) Servicer may continue to use BofI’s name in connection with its collections
activity with respect to each Charged-Off Account until collection of the
Receivables relating to such Charged-Off Account.

15. Indemnification.

(a) Participant agrees to protect, indemnify, defend and hold harmless BofI, its
Affiliates, its Service Providers and their respective shareholders, directors,
officers, employees, agents, representatives and permitted assigns (each, a
“BofI Indemnified Party”), from and against any and all Indemnified Losses to
the extent such Indemnified Losses arise out of or result from (i) any breach by
Participant of any representation, warranty, covenant or other provision
contained in

 

19



--------------------------------------------------------------------------------

this Agreement; (ii) the negligent, willful or fraudulent acts or omissions of
Participant in connection with matters contemplated by this Agreement or
(iii) the failure of Guarantor to perform its obligations under the Guarantee in
Section 30; provided, however, that in no event shall Participant be obligated
to indemnify any BofI Indemnified Party under this Section 15(a) against any
Indemnified Losses to the extent such Indemnified Losses result from the grossly
negligent, willful or fraudulent acts or omissions of BofI, its Affiliates or
any of their respective Service Providers. In addition, should BofI be sued or
threatened by suit by any receiver or trustee in connection with the bankruptcy
of any Accountholder, or directly by any Accountholder as a
debtor-in-possession, on account of any alleged preference, voidable transfer or
fraudulent conveyance alleged to have been received as the result of any
transaction in respect of which Participant has participated with Bank
hereunder, or if any claim, suit or action shall be asserted against the Bank
relating thereto, then in such event, Participant shall indemnify Bank for any
money paid by Bank in satisfaction or compromise of such suit, action or demand,
any money required to be returned by Bank to such Borrower or its estate, and
any costs or fees associated therewith, in each case in proportion to the
Participant Percentage Interest (provided that any subsequent payment received
by Bank in such bankruptcy proceeding vis-a-vis the Account shall be a recovery
and a Distribution with respect to which Participant shall receive its
Participant Percentage Interest).

(b) BofI agrees to protect, indemnify, defend and hold harmless Participant and
Guarantor, and their respective shareholders, directors, officers, employees,
agents, representatives and permitted assigns (each, a “Participant Indemnified
Party”), from and against any and all Indemnified Losses to the extent such
Indemnified Losses arise out of or result from the grossly negligent, willful or
fraudulent act or omission of BofI or its Affiliates in connection with matters
contemplated by this Agreement; provided, however, that in no event shall BofI
be obligated to indemnify any Participant Indemnified Party under this
Section 15(b) against any Indemnified Losses to the extent such Indemnified
Losses result from the grossly negligent, willful or fraudulent acts or
omissions of Servicer, Participant, Guarantor, or any of their respective
Affiliates or Service Providers.

(c) If a Participant Indemnified Party or a BofI Indemnified Party (in each
case, the “Indemnified Party”) receives notice of any third-party claim for
which indemnification may be available under this Agreement, the Indemnified
Party must promptly notify the indemnifying Party (the “Indemnifying Party”) in
writing of the third-party claim, including, to the extent readily available, an
estimate of the amount of liability arising from it. The Indemnified Party shall
use its commercially reasonable efforts to provide notice to the Indemnifying
Party no later than 15 days after receipt of a complaint, summons or similar
pleading by the Indemnified Party in the event a suit or action has commenced,
or 30 days under all other circumstances; provided, however, that the failure to
give such notice shall not relieve an Indemnifying Party of its obligation to
indemnify under this Section 15, except to the extent the Indemnifying Party is
materially prejudiced by such failure.

(d) Subject to Section 15(e), the Indemnifying Party shall have the right to
defend any such third-party claim at its expense and in the name of the
Indemnified Party and shall select the counsel for the defense of such
third-party claim as approved by the Indemnified Party, such approval not to be
unreasonably withheld, and the Indemnified Party shall reasonably cooperate with
the Indemnifying Party in the conduct of the defense against such third-party
claim. The

 

20



--------------------------------------------------------------------------------

Indemnified Party may participate, at its own expense, in such defense and in
any settlement discussions directly or through counsel of its choice on a
monitoring, non-controlling basis, or at the Indemnifying Party’s expense and
with full control if the Indemnifying Party does not fulfill its obligations to
appoint counsel to defend the Indemnified Party which is reasonably satisfactory
to the Indemnified Party within a reasonable time after the Indemnifying Party
has received written notice of such third-party claim from the Indemnified
Party. BofI and Participant agree to cooperate in good faith to coordinate the
defense of any third-party claim that may give rise to indemnification
obligations of more than one Indemnifying Party or that may include allegations
that are not subject to indemnification.

(e) Notwithstanding Section 15(d), the Indemnifying Party shall not have the
right to defend any such third-party claim on behalf of the Indemnified Party
if: (i) it contests (in whole or in part) its indemnification obligations (but
only as to the obligations specific to the Indemnifying Party’s obligations to
indemnify under this Section 15 in the event a third-party claim gives rise to
indemnification obligations of more than one Indemnifying Party); (ii) it fails
to employ counsel approved by the Indemnified Party (such approval not to be
unreasonably withheld) to assume the defense of such third-party claim or
refuses to replace such counsel upon the Indemnified Party’s reasonable request;
(iii) the Indemnified Party reasonably determines that there are issues which
could raise possible conflicts of interest between the Indemnifying Party and
the Indemnified Party or that the Indemnified Party has claims or defenses that
are separate from or in addition to the claims or defenses of the Indemnifying
Party; or (iv) such third-party claim seeks an injunction, cease and desist
order, or other equitable relief against the Indemnified Party. In each such
case described in clauses (i) – (iv) above, the Indemnified Party shall have the
right to direct the defense of the third-party claim and retain its own counsel,
and the Indemnifying Party shall pay the cost of such defense, including
reasonable attorneys’ fees and expenses. If the Indemnifying Party does not
assume the defense of any such third-party claim or refuses to replace such
counsel upon the Indemnified Party’s reasonable request as provided in this
Section 15, the Indemnifying Party shall have the right to participate, at its
own expense, in the defense of such third-party claim with counsel deemed
satisfactory to it in its sole discretion.

(f) If the Indemnifying Party assumes the defense of any such third-party claim,
the Indemnifying Party shall be subrogated to any counterclaims, claims in
recoupment or similar rights of the Indemnified Party as against any other
Persons to the extent of any amount which the Indemnifying Party is liable to
pay in satisfaction or settlement of such third-party claim under this
Section 15. The Indemnified Party shall reasonably cooperate with the
Indemnifying Party, at the Indemnifying Party’s expense, in the assertion by the
Indemnifying Party of any such claim or right against such other Persons.

(g) The Indemnifying Party shall not be liable for any settlement of any such
third-party claim effected without its written consent (which consent shall not
be unreasonably withheld) but, if settled with such consent or if there is a
judgment for the plaintiff, the Indemnifying Party shall indemnify the
Indemnified Party from and against any Indemnified Loss by reason of such
settlement or judgment to the extent required by Section 15(a) or 15(b), as
applicable. If the Indemnifying Party assumes the defense of any such
third-party claim, it shall be entitled to settle such third-party claim
(i) with the consent of the Indemnified Party (which consent shall not be
unreasonably withheld) or, (ii) if such settlement provides for an
unconditional, irrevocable release of the Indemnified Party in connection with
all matters relating

 

21



--------------------------------------------------------------------------------

to the action or proceeding that have been asserted against such Indemnified
Party in connection with such third-party claim by the other parties to such
settlement, and such release does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of such Indemnified
Party, without the consent of such Indemnified Party. The amount paid or payable
by an Indemnified Party as a result of the Indemnified Losses shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such third-party claim, except where the Indemnified Party is
required to bear such expenses pursuant to this Section 15, which expenses the
Indemnifying Party shall pay as and when incurred, at the request of the
Indemnified Party, to the extent it is reasonable to believe that the
Indemnifying Party will be ultimately obligated to pay such expenses. If any
expenses so paid by the Indemnifying Party are subsequently determined to not be
required to be borne by the Indemnifying Party under this Section 15, the
Indemnified Party that received the benefit of such payment shall promptly
refund the amount so paid to the Indemnifying Party.

(h) BofI and Participant recognize and acknowledge that third-party claims may
be made as part of an action, suit, investigation or proceeding that may give
rise to the indemnification obligations of more than one Indemnifying Party or
that may include allegations that are not subject to indemnification, and the
Indemnifying Parties agree that they shall cooperate in good faith to fairly
apportion the Indemnified Losses relating to such third-party claims.
Indemnified Losses incurred in defending third-party claims shall be apportioned
to the respective Indemnifying Party that has responsibility under this
Section 15 for indemnification as to each specific third-party claim, but only
to the extent that those Indemnified Losses directly arise from such third-party
claim.

16. Force Majeure.

If either of BofI, on the one hand, or any of Participant, Servicer or
Guarantor, on the other hand, is unable to carry out the whole or any part of
its obligations under this Agreement for any reason beyond its respective
control, including, but not limited to, acts of God, acts of governmental
authorities, strikes, war, riot, terrorism and any other causes of such nature,
then its respective performance of the obligations under this Agreement as it is
affected by such cause is to be excused during the continuance of the inability
so caused.

17. Binding Agreement.

This Agreement, including the representations, warranties, covenants and
indemnities contained herein, shall be binding upon and inure to the benefit of
the Parties and their successors and permitted assigns. All representations,
warranties and indemnities made in this Agreement shall survive the execution,
delivery and performance of this Agreement.

18. Amendments; Entire Agreement.

This Agreement, together with the PMA and all Exhibits and Schedules thereto, is
the entire agreement of the Parties with respect to the subject matter hereof
and supersedes all other prior understandings and agreements among the Parties
and the Guarantor with respect to the subject matter hereof, whether written or
oral. This Agreement may not be amended except by written instrument signed by
the Parties and with respect of Section 30, the Guarantor.

 

22



--------------------------------------------------------------------------------

19. Confidentiality; Records.

(a) Each Party shall cause its respective directors, officers, employees,
representatives, Affiliates and Service Providers, to comply with the provisions
of this Section 19. Notwithstanding anything to the contrary contained herein,
for purposes of this Section 19, Participant, Guarantor and Servicer shall be
treated as a single Party.

(b) If a Party receives Confidential Information (the “Receiving Party”) of the
other Party (the “Disclosing Party”), the Receiving Party shall not use or
disclose Confidential Information of the applicable Disclosing Party except:
(i) to perform its obligations or enforce its rights with respect to Accounts,
the Account Documentation, this Agreement or the PMA; (ii) as expressly
permitted by this Agreement or the PMA; (iii) with the prior consent of the
Disclosing Party; (iv) pursuant to a subpoena, summons or other order requesting
information that is issued to the Receiving Party by any Regulatory Authority
(including routine and supervisory examinations by Regulatory Authorities)
(“Regulatory Request”); (v) based on advice of legal counsel, to the extent the
Receiving Party is required by Applicable Law or valid court order or Regulatory
Authority order to disclose, or (vi) as otherwise required by Applicable Law;
provided however, that in the case of clauses (iv) – (vi) (other than routine
and supervisory examinations by Regulatory Authorities), to the extent permitted
or required by Applicable Law, the Receiving Party shall give prompt notice to
the Disclosing Party to allow it an opportunity to seek a protective order.

(c) A Receiving Party shall: (i) limit access to the Disclosing Party’s
Confidential Information to (x) those employees, professionals, Affiliates and
Service Providers, that have a reasonable need to access such Confidential
Information in connection with Accounts or other purposes permitted by this
Agreement or the PMA and (y) to Potential Transferees as provided under
Section 19(d) and (ii) obtain contractual or other enforceable confidentiality
commitments substantially similar to those set forth in this Section 19 from
those of its Affiliates, Service Providers and Potential Transferees, as
applicable, to which such Receiving Party provides access to the Disclosing
Party’s Confidential Information.

(d) Notwithstanding anything else contained in this Section 19, (i) Participant
may disclose the contents of this Agreement to any proposed assignee,
participant, subparticipant or other transferee of, or to any proposed
counterparty in a loan or securitization transaction with respect to, all or any
part of its interest in a Participation and (ii) BofI may disclose the contents
of this Agreement to any proposed purchaser of a participation interest in the
Retained Receivables or any proposed purchaser of an Account (in each case, a
“Potential Transferee”), in each case, in connection with a Transfer permitted
under Section 13. Such permitted disclosure may also be made to professionals
employed or engaged by such entities; provided, however, that each such Person
or entity agrees to keep such disclosed information confidential on the same
terms as provided in this Section 19 and Applicable Law. Participant agrees to
comply with the requirements of the applicable Account Documentation regarding
confidentiality. At the request of Participant, BofI (or Servicer acting on
behalf of BofI) shall, subject to Applicable Law and any applicable
confidentiality restrictions contained in the Account Documentation, use
commercially

 

23



--------------------------------------------------------------------------------

reasonable efforts to deliver or otherwise make available to Participant copies
of all written information and documents received by BofI in its capacity as a
lender under the Accounts, or Servicer acting on behalf of BofI, from time to
time with respect to the Account Documentation and the Receivables as soon as
practicable after the same are received by BofI or Servicer, as applicable.

(e) Except as otherwise permitted by this Section 19 and any disclosure required
by Applicable Law, the Parties agree that the terms of this Agreement shall be
Confidential Information of each Party.

(f) Notwithstanding anything else contained in this Agreement, a Party will not
be obligated to take any action with respect to the collection, use or
disclosure of Confidential Information in connection with the Accounts, the
Account Documentation or this Agreement that such Party reasonably believes in
good faith would cause, or is reasonably likely to cause, such Party to violate
any Applicable Law.

20. Governing Law.

This Agreement and all rights and obligations hereunder, including matters of
construction, validity and performance, shall be governed by and construed in
accordance with the laws of the State of New York without regard to its conflict
of laws provisions.

21. Consent to Jurisdiction.

(a) Each party hereto agrees that all actions, proceedings or counterclaims
arising out of or relating to this Agreement or any of the transactions
contemplated hereby shall be brought in the United States District Court for the
Eastern District of Missouri located in the City of St. Louis, or as to those
lawsuits to which the Federal Courts of the United States lack subject matter
jurisdiction, before a court located in the State of Missouri in the City of St.
Louis, and each of the parties irrevocably submits to the exclusive jurisdiction
of each such court in any proceeding, waives any objection it may now or
hereafter have to venue or to convenience of forum, agrees that all claims in
respect of such proceeding shall be heard and determined only in any such court,
and agrees not to bring any proceeding arising out of or relating to this
Agreement or any of the transactions contemplated hereby in any other court. For
the purposes of such actions, proceedings, or counterclaims, service of process
on a Party hereto shall be deemed effective if it is dispatched by United States
first class mail to such Party’s address provided in Section 10 (Notices). The
Parties and the Guarantor acknowledge and agree that this Agreement was drafted,
negotiated and executed in the State of Missouri.

22. Waiver of Jury Trial.

THE GUARANTOR AND EACH PARTY TO THIS AGREEMENT WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

24



--------------------------------------------------------------------------------

23. Further Assurances.

Each Party agrees to execute all such further documents and instruments and to
do all such further things as any other Party may reasonably request in order to
give effect to and to consummate the transactions contemplated hereby, and to
provide access to any other Party or Regulatory Authority asserting jurisdiction
over such other Party to the extent necessary for such other Party to comply
with Applicable Law.

24. Termination.

The obligations of the Parties hereunder shall terminate automatically upon the
effectiveness of termination of the PMA or, if earlier terminated, the Emerald
Advance program. Upon termination of this Agreement, the Parties shall have such
rights and obligations with respect to the Accounts and Receivables, including
Participated Receivables and Retained Receivables, as may exist pursuant to the
terms of this Agreement as of the termination date, or as may be otherwise
agreed upon in writing by the Parties.

25. No Relationship.

Nothing contained in this Agreement shall establish any fiduciary, partnership,
joint venture or similar relationship between any of the Parties.

26. Counterpart Execution.

This Agreement may be signed in any number of counterparts, each of which shall
be deemed an original, and which taken together shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement in Portable Document Format (PDF) or by facsimile transmission shall
be as effective as delivery of a manually executed original counterpart of this
Agreement.

27. Severability.

The illegality, invalidity or unenforceability of any provision of this
Agreement under the law of any jurisdiction shall not affect its legality,
validity or enforceability under the law of any other jurisdiction nor the
legality, validity or enforceability of any other provision.

28. Underwriting Standards.

Pursuant to the PMA, BofI shall establish the Underwriting Standards. BofI may
change the Underwriting Standards as permitted by the PMA, and in consultation
with and upon prior written notice to Participant; provided, however, that,
except as required by Applicable Law, no change in the Underwriting Standards
that could reasonably be expected to have a material adverse effect on the
Participant shall be made without the prior written consent of Participant.

29. Clarification of Intent.

BofI and Participant intend that each sale and purchase of a Participation
pursuant to this Agreement shall constitute a true sale of BofI’s right, title
and interest in and to the related

 

25



--------------------------------------------------------------------------------

Participated Receivables to the extent of the Participant Percentage Interest in
such Participated Receivables and not a pledge of security for a loan from
Participant. BofI and Participant intend to account for the sale and purchase of
each Participation in accordance with the guidelines set forth under FASB ASC
860-10-40-6A (as amended, from time to time). Should this treatment be
challenged, the parties agree to modify and reform this Agreement, so that all
Participations conform to the guidelines set forth under FASB ASC 860-10-40-6A
and are treated as a “sale” for accounting purposes. If, notwithstanding such
intent and any such reform, any sale and purchase of a Participation is deemed
to be a pledge of security for a loan, BofI and Participant intend that the
rights and obligations of the Parties with respect to such loan shall be
established pursuant to the terms of this Agreement, and BofI hereby grants to
Participant a perfected, first priority security interest in all of BofI’s
right, title and interest in and to the related Participated Receivables and the
related Distributions, in each case, to the extent of the Participant Percentage
Interest in such Participated Receivables, to secure all of BofI’s obligations
under this Agreement, the Purchase Price Notices and the Settlement Reports, and
in such case, this Agreement shall constitute a security agreement between BofI
and Participant under Applicable Law. BofI authorizes Participant to file UCC-1
financing statements, any continuation statements with respect thereto and any
amendments thereto, to declare the intent of the Parties and as necessary to
perfect and protect the interests of Participant in such Participations and
Distributions.

30. Guarantee.

(a) In consideration of BofI entering into this Agreement and the transactions
contemplated hereunder, Guarantor hereby absolutely, unconditionally and
irrevocably guarantees (the “Guarantee”) to BofI and BofI Indemnified Parties
the full and prompt performance and payment when due of all liabilities,
obligations and undertakings of Participant (and its successors and permitted
assigns) under this Agreement, including under Sections 2, 4, 5(c), 12 and 15
(the “Guaranteed Obligations”), and all reasonable and documented legal fees,
costs and expenses incurred by BofI in enforcing this Guarantee.

(b) This Guarantee is an absolute, unconditional and continuing guarantee of the
full and punctual payment of the Guaranteed Obligations. This Guarantee is in no
way conditioned upon any requirement that BofI first attempt to collect the
Guaranteed Obligations from Participant or resort to any security or other means
of collecting payment. Claims under this Guarantee may be made on one or more
occasions. If any payment in respect of any Guaranteed Obligations is rescinded
or must otherwise be returned for any reason whatsoever, Guarantor shall remain
liable hereunder with respect to such Guaranteed Obligations up to the rescinded
amount as if such payment had not been made. Guarantor further guarantees that
the Guaranteed Obligations will be paid strictly in accordance with the terms of
the Agreement. This Guarantee is a guarantee of performance and payment and not
merely of collection.

(c) If Participant defaults in the payment of any portion of the Guaranteed
Obligations or otherwise is unable for any reason to pay any Guaranteed
Obligations as and when due, or if BofI is unable to bring a claim for the
Guaranteed Obligations against Participant for any reason (including by reason
of any bankruptcy or similar proceeding, automatic stay or otherwise) Guarantor
shall make the payment required hereunder or otherwise cause such payment to be
made within five (5) Business Days after the receipt by Guarantor of written
notice from BofI or Servicer of such payment default by Participant. All sums
payable by Guarantor hereunder shall be made in immediately available funds.

 

26



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained or implied herein,
Guarantor reserves the right to assert defenses that Participant may have to
payment or performance of the Guaranteed Obligations (other than defenses
arising from the bankruptcy, insolvency or similar rights of Participant), or
defenses related to Participant’s capacity or authority to enter into the
Agreement.

(e) For avoidance of doubt, the Guarantee set forth in this Section 30 covers
all obligations and rights of Participant that are assigned or delegated to
another subsidiary of the Guarantor pursuant to Section 13(c) hereof.

(signature page follows)

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Emerald Advance
Receivables Participation Agreement as of the date first above written.

 

BofI FEDERAL BANK By:  

/s/ Gregory Garrabrants

  Name:   Gregory Garrabrants   Title:   President and CEO EMERALD FINANCIAL
SERVICES, LLC By:  

/s/ Greg M. Quarles

  Name:   Greg M. Quarles   Title:   President HRB PARTICIPANT I, LLC By:  

/s/ Gregory J. Macfarlane

  Name:   Gregory J. Macfarlane   Title:   President H&R BLOCK, INC. By:  

/s/ Gregory J. Macfarlane

  Name:   Gregory J. Macfarlane   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

List of Schedules and Similar Attachments Omitted from Receivables Participation
Agreement

 

Exhibit A    Calculation of Purchase Price of Participation Interest Exhibit B
   Settlement Report Exhibit C    Calculation of Distribution of Cash Flow from
Receivables

Upon request, the registrant agrees to furnish supplementally to the Securities
and Exchange Commission a copy of any omitted schedule or similar attachment to
the Receivables Participation Agreement; provided, however, that the registrant
may request confidential treatment of omitted items prior to any public
disclosure.